Citation Nr: 0427367	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to May 1972.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions of 
January 2002 (PTSD) and March 2003 (TDIU) by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In October 2002 the veteran indicated that he 
wanted a hearing before a Veterans Law Judge (see VA Form 9).  
In March 2003 he advised that he no longer wanted such a 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are published 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  The 
veteran has been provided adequate VCAA notice.  See letters 
of July 2001 (PTSD) and November 2002 (TDIU).  He has also 
been informed of pertinent VCAA regulations.  See March 2003 
supplemental statement of the case (SSOC).  

A February 1994 decision of the Social Security 
Administration (SSA) shows that the veteran was awarded 
disability benefits due to affective and anxiety-related 
disorders and a history of substance addiction disorder.  He 
was determined to be disabled since August 1991.  The RO has 
not obtained the medical records which were the basis for 
that award of SSA benefits.  Such records may contain 
information pertinent to the veteran's claims, and VA is 
obligated to obtain them.

The veteran informed the Board by letter received in 
September 2004 that he had been "interviewed" by VA 
psychiatrists.  He added that he had related to them his 
mental state due to his PTSD.  

A May 2003 letter by a VA staff psychiatrist indicates that 
the veteran had been followed at the Pueblo VA clinic for the 
last six months [since December 2002] for problems related to 
his PTSD.  The psychiatrist noted that the veteran had been 
unemployed for over ten years, and during that time had 
applied for many positions.  The psychiatrist opined that the 
veteran was not employable.  The veteran's claims folder 
includes records from the VA Pueblo clinic, but the most 
recent are in October 2002.  According to the May 2003 
letter, there should be more current treatment records from 
the Pueblo clinic which have not been associated with the 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Such records may have bearing on the claims.

Regarding the employability of the veteran, there are 
conflicting opinions of record, including by a VA staff 
psychiatrist in May 2003.  On January 2003 VA general medical 
examination the examiner opined that, based on service-
connected conditions alone, the veteran would be employable.  
On VA psychiatric examination later that same day, the 
examiner indicated that she would not rate the veteran as 
unemployable.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to identify 
all sources of treatment he received for PTSD 
since October 2002.  The RO should obtain 
copies of complete clinical records from all 
treatment sources identified.  Regardless of 
his response, the RO should obtain for the 
file all records of treatment afforded the 
veteran at the Pueblo VA clinic since October 
2002.  

2.  The RO should obtain copies of the 
medical records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.
3.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
ascertain the current severity of his 
PTSD.  The veteran's claim folders must 
be reviewed by the examiner in 
conjunction with the examination.  All 
findings must be reported in detail.  The 
examiner should review the criteria for 
ratings in excess of 50 percent, and 
should note the presence or absence of 
each symptom in those criteria (and, if 
present, its frequency and severity).  
The examiner should opine regarding the 
effect of the PTSD on the veteran's 
employability, and should explain the 
rationale for all opinions.

4.  After the development ordered above 
(and any further development deemed 
necessary) is completed, the RO should 
re-adjudicate the claims.  If either 
remains denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to assist the veteran in 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




